OPINION OF THE COURT
Memorandum.
Order unanimously reversed, without costs, and defendant’s motion to vacate the default judgment is granted on condition *297that defendant serve an answer within 14 days of the date of the order hereon.
Although it appears that defendant did not comply with Vehicle and Traffic Law § 401 (3) (a) relating to change of address and is therefore estopped from raising a jurisdictional defect, his moving papers establish the existence of a meritorious defense to the action. In view of the foregoing, and strong public policy favoring resolution of cases on the merits, discretionary relief should have been granted to defendant vacating the default judgment (CPLR 317, 5015; see also, Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141).
Kassoff, P. J., Chetta and Patterson, JJ., concur.